DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the RCE filed on September 8, 2020.  Claims 1, 4, 5, 7, 10, 11 and 21 have been amended.  Claims 1-21 are currently pending and have been examined.
Claim Objection
Amended claim 7 is objected to because of the following informality: the phrase “records from an uploaded” appears to be a typographical error.  Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 11-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  A Section 101 analysis is below.
Step 1 – are the claims directed to a process, machine, manufacture or composition of matter.  The method of claim 11 and medium of claim 21 are within the statutory categories of invention.
Step 2A, prong one – do the claims recite a judicial exception, which is an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon. Claims 11 and 21 recite:
11. A method comprising: 
providing, by one or more processors of a computing system, an electronic transfer application to a user for installation on a user device; 
receiving, by the one or more processors, a request from the user device to process an electronic transaction to a beneficiary, wherein the beneficiary is identified based on the user identifying a trading partner in an enterprise resource planning (ERP) system; 
identifying, by the one or more processors, a risk associated with the beneficiary; 
automatically calculating, by the one or more processors, a risk score for the electronic transaction based on the risk; 
in response to the risk score exceeding a threshold value, transmitting, by the one or more processors, a notification associated with the electronic transaction over a wireless communication channel to the user device, wherein the notification activates the electronic transfer application to cause display of a dashboard on the user device, the dashboard indicating the risk associated with the electronic transaction and one or more mitigation activities for reducing the risk; 
determining that the user has performed at least one of the one or more risk mitigation activities using the user device after the notification is transmitted by: 
receiving, by the one or more processors, data from the user device associated with the one or more mitigation activities after the notification is transmitted;
collecting, by the one or more processors, trading partner information from ERP system, wherein the one or more processors and the ERP system exchange information utilizing an application programming interface (API); 
comparing, by the one or more processors, the data associated with the one or more mitigation activities with information corresponding to the beneficiary stored in a data store; 
recalculating, by the one or more processors, the risk score based on the comparison and the analysis; and 
transmitting, by the one or more processors, an electrical signal to the user device over the wireless communication channel to cause the electronic transfer application to display a result of the recalculation.

21. A non-transitory computer-readable medium having processor-readable instructions stored thereon such that, when executed by a processor, cause the processor to: 
provide an electronic transfer application to a user for installation on a user device; 
receive a request from the user device to process an electronic transaction for an electronic payment or an electronic transfer of funds from the user to a beneficiary, wherein the beneficiary is identified based on the user identifying a trading partner in an enterprise resource planning (ERP) system; 
identify a risk associated with the beneficiary; 
automatically calculate a risk score for the electronic transaction based on the risk; 
transmit a notification associated with the electronic transaction over a wireless communication channel to the user device, wherein the notification activates the electronic transfer application to cause display of a dashboard on the user device, the dashboard indicating the risk associated with the electronic transaction and one or more mitigation activities for reducing the risk; 
in response to the risk score being between a first threshold value corresponding to a minimum level of risk that would make fraud insurance appealing to the user and a second threshold value corresponding to a maximum level of acceptable risk to insure the electronic transaction, calculate a premium for the fraud insurance based on the risk score; 
receive data from the user device associated with the one or more mitigation activities after the notification is transmitted; 
collect trading partner information from ERP system, wherein the one or more processors and the ERP system exchange information utilizing an application programming interface (API);
compare the data associated with the one or more mitigation activities with information corresponding to the beneficiary stored in a data store; 
analyze the one or more mitigation activities to verify the contact information of the beneficiary matches the trading partner information from the ERP system;
recalculate the risk score based on the comparison and the analysis; 
adjust the premium based on the recalculated risk score; and 
transmit an electrical signal to the user device over the wireless communication channel to cause the electronic transfer application to display an offer for the fraud insurance at the adjusted premium based on the recalculated risk score.

Referring to the bolded limitations above, independent claims 11 and 21 are each directed to an abstract idea enumerated in the 2019 PEG.  Specifically, claims 11 and 21 are each directed to the abstract idea of methods of organizing human activity.  More specifically, as drafted each of claims 11 and 21 only recite the simple commercial interaction of an electronic fund transfer and the fundamental economic practice of mitigating risk for the purpose, as described in the specification, of reducing the risk of fraud in an electronic transaction.  As electronic fund transfer is also a legal interaction.  For example, please see Electronic Fund Transfer Act of 1978.  Claim 21 further recites the fundamental economic practice of insurance, in this case fraud insurance.  Accordingly, each of claims 11 and 21 are directed to the judicial exception of an abstract idea.
Step 2A, prong two – do the claims recite additional elements that integrate the judicial exception into a practical application.   Integration of the judicial exception into a practical application requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  Regarding claims 11 and 21, since these claims only contain mere instructions to implement the abstract idea on a computer in its ordinary capacity for a commercial interaction and fundamental economic practice (e.g., to receive, store, or transmit data), the recitation in claims 11 and 21 of a processor and user device does not integrate the judicial exception into a practical application.  Please see MPEP 2106.05(f) and 2106.05(g).  It is further noted that the claimed invention as recited in claims 11 and 21 does not pertain to an improvement in the functioning of the computer components themselves or a technological solution to a technological problem.
Step 2B – do the claims recited additional elements that amount to significantly more than the judicial exception.  Regarding claims 11 and 21, these claims recite well understood, routine, conventional activity in the field previously known to the industry, specified at a high level of generality, to the judicial exception.  Please see MPEP 2106.05(d) and the Berkheimer Memo.  For example, electronic fund transfers, identity verification and fraud insurance is notoriously well known as evidenced by the references cited on the PTO-892 attached to the OA dated 3/17/2020.  Moreover, the processor and user device of claims 11 and 21 are known devices, as discussed in paragraphs [0024] and [0025] of the Applicant’s specification.   Accordingly, claims 11 and 21 do not recite additional elements that amount to significantly more than the judicial exception.
In view of the above analysis, independent claims 11 and 21 are not patent eligible.  Dependent claims 12-20 do not cure the deficiencies in their respective base claim as these claims also recite extra-judicial and WURC activity, and are also not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Legault (US 2019/0095919) in view of Brudnicki (US 2018/0336553), Guido (US 2016/0300196) and Atef (US 2006/0161435).  
In addition to the motivation statements below, it would have been obvious to one of ordinary skill in the art at the time of invention to include the features as taught in Guido and Atef in Legault as modified by Brudnicki since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Additionally, the references are all in the field of electronic fund transfers and one of ordinary skill in the art would recognize the combination to be predictable.
Claim 1 recites:
A computing system comprising: one or more processors; and one or more computer-readable storage media communicatively coupled to the one or more processors and having instructions stored thereon that, when executed by the one or more processors, cause the one or more processors to: (Legault, Fig. 1, [0027], financial entity 130; [0030], system 100 including CRM; [0056], communication devices, processors and memory are used to perform method)
provide an electronic transfer application to a user for installation on a user device; (Legault, Fig. 1, [0026], financial entity 130 provides payment related services over network 102 for entities 110, 112, 114; [0063], software app downloaded onto customer’s mobile device)
receive a request from the user device to initiate an electronic transaction to a beneficiary; (Legault, Fig. 2, [0037], step 210, payment instruction received)
identify a risk associated with the beneficiary; (Legault, Fig. 2, [0038], step 212, payment decisioning that merges cyber fraud intelligence indicators with payment instruction data is applied)
automatically calculate a risk score for the electronic transaction based on the risk; (Legault, Fig. 2, [0045], step 216, generate risk score)
in response to the risk score exceeding a threshold value, transmit a notification associated with the electronic transaction over a wireless communication channel to the user device, wherein the notification activates the electronic transfer application to cause display of a dashboard on the user device, the dashboard indicating the risk associated with the electronic transaction and one or more mitigation activities for reducing the risk, and an incentive for performing one or more mitigation activities, the dashboard displaying a map enabling the user to verify a geographical location of the beneficiary, wherein the incentive is an offer to qualify the electronic transaction for fraud insurance; (Legault, Fig. 3, [0054], notes user interface 310 includes risk score 322 and risk score details 324, and the client may request additional and/or options via Request 334.  Legault, [0048], also discusses risk score based on beneficiary geographic location.  Legault and Brudnicki do not specifically disclose displaying a map and fraud insurance.  The related art reference Guido, [0158], discusses a map view presenting locations of the from/to of a funds transfer.  It would have been obvious to a person of ordinary skill in the art at the time of filing to modify the risk score details 324 of Legault to include a map as disclosed in Guido since Legault, [0048], notes geographic location is a key component of a risk score.  The related art reference Atef, Fig. 1, [0142], discusses per transaction insurance coverage.  It would have been obvious to a person of ordinary skill in the art at the time of filing to modify the interface of Legault modified by Guido to further include a per transaction insurance coverage quote as disclosed in Atef as a use for an identity management system as part of an identification score 115 discussed in Atef, [0064].)
receive data from the user device associated with the one or more mitigation activities after the notification is transmitted, wherein the data comprises at least contact information corresponding to the beneficiary in a data source and the geographic location; compare the data associated with the one or more mitigation activities with information corresponding to the beneficiary stored in a data store; recalculate the risk score based on the comparison; and transmit an electrical signal to the user device over the wireless communication channel to cause the electronic transfer application to display a result of the recalculation.  (Legault does not specifically disclose receiving data from a user device associated with the mitigation activities after the notification is transmitted.  However, the related art reference Brudnicki, [0019], [0046], [0062] and [0063], discusses a fraud system component 480 that uses data from both a sender user device and a receiver user device to determine a fraud score.  Brudnicki, [0074], further notes user identification and location of sender and receiver user device are derived at transaction protection subsystem 481.  It would have been obvious to a person of ordinary skill in the art to modify the system of Legault so that the request 334 for additional analysis of Legault includes data from the user devices including identifiers and location to determine a fraud score as discussed in Brudnicki to further modify the fraud score as part of the additional analysis discussed in Legault, [0054].)    
Claim 2 recites:
The system of claim 1, wherein the electronic transaction corresponds to an electronic payment or an electronic transfer of funds from the user to the beneficiary.  (Legault, Fig. 1, [0024], payee entity 114 is beneficiary of payment initiated by payor entity 110)
Claim 3 recites:
The system of claim 2, wherein the identifying of the risk comprises: analyzing transactional history data stored in the data store to identify if there are one or more previous electronic transactions corresponding to the beneficiary; and (Legault, Fig. 1, cyber database 150)
in response to determining that there are no previous electronic transactions corresponding to the beneficiary, determining that the beneficiary is an unknown beneficiary.  (Legault, Fig. 1, [0042], new bad actors)
Claim 4 recites:
The system of claim 2, wherein the identifying of the risk comprises: analyzing the geographical location corresponding to the beneficiary; and determining from data stored in a data store that the geographical location is associated with fraudulent activity.  (Legault, [0048], risk by geographic location)
Claim 5 recites:
The system of claim 1, wherein the one or more mitigation activities comprises contacting the beneficiary to verify the beneficiary's account and routing number using the contact information.  (Legault does not specifically disclose contacting the beneficiary using the contact information.  Brudnicki, [0046], discusses fraud system component 480 that requires active registration and credential verification.  It would have been obvious to a person of ordinary skill in the art at the time of filing to modify the system of Legault to include contacting and verifying a beneficiary in order to utilize information known to an administration entity to prevent fraud as discussed in Brudnicki, [0046].) 
Claim 6 recites:
The system of claim 5, wherein the receiving of the data associated with the one or more mitigation activities comprises automatically accessing call records or email records stored on the user device to identify the data.  (Legault does not specifically disclose automatically accessing call records or email records stored on the user device to identify the data.  Brudnicki, [0046], discusses fraud system component 480 processes communication application data including emails.  It would have been obvious to a person of ordinary skill in the art at the time of filing to modify the system of Legault to include accessing communication application data to prevent fraud as discussed in Brudnicki, [0046].)
Claim 7 recites:
The system of claim 5, wherein the receiving of the data associated with the one or more mitigation activities comprises receiving additional call records or the additional email records from an uploaded via the user device.  (Legault does not specifically disclose receiving additional call records or email records uploaded on the user device.  Brudnicki, [0046], discusses fraud system component 480 processes communication application data including emails.  It would have been obvious to a person of ordinary skill in the art at the time of filing to modify the system of Legault to include accessing communication application data to prevent fraud as discussed in Brudnicki, [0046].)



Claim 8 recites:
The system of claim 1, wherein the one or more mitigation activities comprises uploading transactional data corresponding to a previous transaction with the beneficiary from a different provider institution.  (Legault, [0044], beneficiary information may be collected across an industry and shared)
Claim 9 recites:
The system of claim 1, wherein the one or more mitigation activities comprises establishing a pre-note with the beneficiary.  (Legault, [0041], previous transactions)
Claim 10 recites:
The system of claim 1, further comprising: offer, on the dashboard, fraud insurance for the electronic transaction when the risk score calculated based on the risk is between a first threshold value corresponding to a minimum level of risk that would make the fraud insurance appealing to the user and a second threshold value corresponding to a maximum level of acceptable risk to insure the electronic transaction; calculate a premium to purchase the fraud insurance based on the risk score calculated based on the risk; and adjust the premium based on the recalculated risk score.  (Legault and Brudnicki do not specifically disclose fraud insurance.  Atef, Fig. 1, [0142], discusses per transaction insurance coverage can be calculated in many different ways including fraud risk.  It would have been obvious to a person of ordinary skill in the art at the time of filing to modify the interface of Legault to include a per transaction insurance coverage quote as disclosed in Atef as a use for an identity management system as part of e-commerce as discussed in Atef, [0142].)

Claims 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over Legault (US 2019/0095919) in view of Brudnicki (US 2018/0336553).
In addition to the motivation statements below, it would have been obvious to one of ordinary skill in the art at the time of invention to include the features as taught in Brudnicki in Legault since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Additionally, both are in the field of electronic fund transfers and one of ordinary skill in the art would recognize the combination to be predictable.
Claim 11 recites:
A method comprising: providing, by one or more processors of a computing system, an electronic transfer application to a user for installation on a user device; (Legault, Fig. 1, [0027], financial entity 130; [0030], system 100 including CRM; [0056], communication devices, processors and memory are used to perform method) 
receiving, by the one or more processors, a request from the user device to process an electronic transaction to a beneficiary, wherein the beneficiary is identified based on the user identifying a trading partner in an enterprise resource planning (ERP) system; (Legault, Fig. 1, [0026], financial entity 130 provides payment related services over network 102 for entities 110, 112, 114; [0024], [0026], [0029], entities 110, 112, 114 connected by network 102 to cyber database 150 containing client data reads on identified trading partner in ERP system under standard of BRI; [0063], software app downloaded onto customer’s mobile device)
identifying, by the one or more processors, a risk associated with the beneficiary; (Legault, Fig. 2, [0038], step 212, payment decisioning that merges cyber fraud intelligence indicators with payment instruction data is applied)
automatically calculating, by the one or more processors, a risk score for the electronic transaction based on the risk; (Legault, Fig. 2, [0045], step 216, generate risk score)
in response to the risk score exceeding a threshold value, transmitting, by the one or more processors, a notification associated with the electronic transaction over a wireless communication channel to the user device, wherein the notification activates the electronic transfer application to cause display of a dashboard on the user device, the dashboard indicating the risk associated with the electronic transaction and one or more mitigation activities for reducing the risk; (Legault, Fig. 3, user interface 310 includes risk score 322 and risk score details 324, and the client may request additional and/or options via Request 334)
determining that the user has performed at least one of the one or more mitigation activities using the user device after the notification is transmitted by: receiving, by the one or more processors, data from the user device associated with the one or more mitigation activities after the notification is transmitted; collecting, by the one or more processors, trading partner information from ERP system, wherein the one or more processors and the ERP system exchange information utilizing an application programming interface (API); comparing, by the one or more processors, the data associated with the one or more mitigation activities with information corresponding to the beneficiary stored in a data store; analyzing, by the one or more processors, the one or more mitigation activities to verify the contact information of the beneficiary matches the trading partner information from the ERP system; recalculating, by the one or more processors, the risk score based on the comparison; and transmitting, by the one or more processors, an electrical signal to the user device over the wireless communication channel to cause the electronic transfer application to display a result of the recalculation.  (Legault, [0024], [0026], [0029], entities 110, 112, 114 connected by network 102 to cyber database 150 containing client data including good/bad beneficiaries reads on identified trading partner information, analysis, mitigation under BRI and Legault, [0063], discusses software app downloaded onto customer’s mobile device reads on API under BRI.  Legault does not specifically disclose determining that the user has performed at least one of the one or more mitigation activities using the user device after the notification is transmitted by: receiving, by the one or more processors, data from the user device associated with the one or more mitigation activities after the notification is transmitted.  However, the related art reference Brudnicki, [0019], [0046], [0062] and [0063], discusses a fraud system component 480 that uses data from both a sender user device and a receiver user device to determine a fraud score.  It would have been obvious to a person of ordinary skill in the art to modify the system of Legault so that the request 334 for additional analysis of Legault includes data from the user device to determine a fraud score as discussed in Brudnicki to further modify the fraud score as part of the additional analysis discussed in Legault, [0054].  The additional analysis of Legault including fraud analysis using data from a sender/user device as discussed in Brudnicki reads confirming mitigation activities have been performed under BRI.)
Claim 12 recites:
The method of claim 11, wherein the electronic transaction corresponds to an electronic payment or an electronic transfer of funds from the user to the beneficiary.  (Legault, Fig. 1, [0024], payee entity 114 is beneficiary of payment initiated by payor entity 110)
Claim 13 recites:
The method of claim 12, wherein the identifying of the risk comprises: analyzing, by the one or more processors, transactional history data stored in the data store to identify if there are one or more previous electronic transactions corresponding to the beneficiary; and (Legault, Fig. 1, cyber database 150)
in response to determining that there are no previous electronic transactions corresponding to the beneficiary, determining, by the one or more processors, that the beneficiary is an unknown beneficiary.  (Legault, Fig. 1, [0042], new bad actors)  
Claim 14 recites:
The method of claim 12, wherein the identifying of the risk comprises: analyzing, by the one or more processors, a geographical location corresponding to the beneficiary; and determining, by the one or more processors, from data stored in the data store that the geographical location is associated with fraudulent activity.  (Legault, [0048], risk by geographic location)
Claim 15 recites:
The method of claim 11, wherein the one or more mitigation activities comprises contacting, by the user device, the beneficiary to verify the beneficiary's account and routing number using contact information from a reliable source.  (Legault does not specifically disclose contacting the beneficiary using contact information from a reliable source.  Brudnicki, [0046], discusses fraud system component 480 that requires active registration and credential verification.  It would have been obvious to a person of ordinary skill in the art at the time of filing to modify the system of Legault to include contacting and verifying a beneficiary in order to utilize information known to an administration entity to prevent fraud as discussed in Brudnicki, [0046].)  
Claim 16 recites:
The method of claim 15, wherein the receiving of the data associated with the one or more mitigation activities comprises automatically accessing, by the one or more processors, call records or email records stored on the user device to identify the data.  (Legault does not specifically disclose automatically accessing call records or email records stored on the user device to identify the data.  Brudnicki, [0046], discusses fraud system component 480 processes communication application data including emails.  It would have been obvious to a person of ordinary skill in the art at the time of filing to modify the system of Legault to include accessing communication application data to prevent fraud as discussed in Brudnicki, [0046].) 
Claim 17 recites:
The method of claim 15, wherein the receiving of the data associated with the one or more mitigation activities comprises receiving, by the one or more processors, call records or email records that have been uploaded via the user device.  (Legault does not specifically disclose automatically accessing call records or email records stored on the user device to identify the data.  Brudnicki, [0046], discusses fraud system component 480 processes communication application data including emails.  It would have been obvious to a person of ordinary skill in the art at the time of filing to modify the system of Legault to include accessing communication application data to prevent fraud as discussed in Brudnicki, [0046].)
Claim 18 recites:
The method of claim 11, wherein the one or more mitigation activities comprises uploading, by the user device, transactional data corresponding to a previous transaction with the beneficiary from a different provider institution.  (Legault, [0044], beneficiary information may be collected across an industry and shared)
Claim 19 recites:
The method of claim 11, wherein the one or more mitigation activities comprises establishing, by the user device, a pre-note with the beneficiary.  (Legault, [0041], previous transactions)

Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Legault (US 2019/0095919) in view of Brudnicki (US 2018/0336553) and further in view of Atef (US 2006/0161435).
In addition to the motivation statements below, it would have been obvious to one of ordinary skill in the art at the time of invention to include the features as taught in Atef in Legault as modified by Brudnicki since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Additionally, the references are all in the field of electronic fund transfers and one of ordinary skill in the art would recognize the combination to be predictable.

Claim 20 recites:
The method of claim 11, further comprising: offering, by the one or more processors, fraud insurance for the electronic transaction when the risk score calculated based on the risk is between a first threshold value corresponding to a minimum level of risk that would make the fraud insurance appealing to the user and a second threshold value corresponding to a maximum level of acceptable risk to insure the electronic transaction; calculating, by the one or more processors, a premium to purchase the fraud insurance based on the risk score calculated based on the risk; and adjusting, by the one or more processors, the premium based on the recalculated risk score.  (Legault and Brudnicki do not specifically disclose fraud insurance.  Atef, Fig. 1, [0142], discusses per transaction insurance coverage can be calculated in many different ways including fraud risk.  It would have been obvious to a person of ordinary skill in the art at the time of filing to modify the interface of Legault to include a per transaction insurance coverage quote as disclosed in Atef as a use for an identity management system as part of e-commerce as discussed in Atef, [0142].)
Claim 21 recites:
A non-transitory computer-readable medium having processor-readable instructions stored thereon such that, when executed by a processor, cause the processor to: (Legault, Fig. 1, [0027], financial entity 130; [0030], system 100 including CRM; [0056], communication devices, processors and memory are used to perform method)
provide an electronic transfer application to a user for installation on a user device; (Legault, Fig. 1, [0026], financial entity 130 provides payment related services over network 102 for entities 110, 112, 114; [0063], software app downloaded onto customer’s mobile device)
receive a request from the user device to process an electronic transaction for an electronic payment or an electronic transfer of funds from the user to a beneficiary, wherein the beneficiary is identified based on the user identifying a trading partner in an enterprise resource planning (ERP) system; (Legault, Fig. 2, [0037], step 210, payment instruction received; [0024], [0026], [0029], entities 110, 112, 114 connected by network 102 to cyber database 150 containing client data reads on identified trading partner in ERP system under standard of BRI)
identify a risk associated with the beneficiary; (Legault, Fig. 2, [0038], step 212, payment decisioning that merges cyber fraud intelligence indicators with payment instruction data is applied)
automatically calculate a risk score for the electronic transaction based on the risk; (Legault, Fig. 2, [0045], step 216, generate risk score) -36- 4837-0170-9658Atty. Dkt. No.: 052873-0930 
transmit a notification associated with the electronic transaction over a wireless communication channel to the user device, wherein the notification activates the electronic transfer application to cause display of a dashboard on the user device, the dashboard indicating the risk associated with the electronic transaction and one or more mitigation activities for reducing the risk; (Legault, Fig. 3, user interface 310 includes risk score 322 and risk score details 324, and the client may request additional and/or options via Request 334)
in response to the risk score being between a first threshold value corresponding to a minimum level of risk that would make fraud insurance appealing to the user and a second threshold value corresponding to a maximum level of acceptable risk to insure the electronic transaction, calculate a premium for the fraud insurance based on the risk score; (Legault and Brudnicki do not specifically disclose fraud insurance.  Atef, Fig. 1, [0142], discusses per transaction insurance coverage can be calculated in many different ways including fraud risk.  It would have been obvious to a person of ordinary skill in the art at the time of filing to modify the interface of Legault to include a per transaction insurance coverage quote as disclosed in Atef as a use for an identity management system as part of e-commerce as discussed in Atef, [0142].) 
receive data from the user device associated with the one or more mitigation activities after the notification is transmitted; collect trading partner information from ERP system, wherein the one or more processors and the ERP system exchange information utilizing an application programming interface (API); compare the data associated with the one or more mitigation activities with information corresponding to the beneficiary stored in a data store; analyze the one or more mitigation activities to verify the contact information of the beneficiary matches the trading partner information from the ERP system; recalculate the risk score based on the comparison and the analysis; adjust the premium based on the recalculated risk score; and transmit an electrical signal to the user device over the wireless communication channel to cause the electronic transfer application to display an offer for the fraud insurance at the adjusted premium based on the recalculated risk score.  (Legault, [0024], [0026], [0029], entities 110, 112, 114 connected by network 102 to cyber database 150 containing client data including good/bad beneficiaries reads on identified trading partner information, analysis, mitigation under BRI.  Legault does not specifically disclose receiving data from a user device associated with the mitigation activities after the notification is transmitted.  However, the related art reference Brudnicki, [0019], [0046], [0062] and [0063], discusses a fraud system component 480 that uses data from both a sender user device and a receiver user device to determine a fraud score.  It would have been obvious to a person of ordinary skill in the art to modify the system of Legault and Atef so that the request 334 for additional analysis of Legault includes data from the user device to determine a fraud score as discussed in Brudnicki to further modify the fraud score and per transaction fraud insurance quote of Atef as part of the additional analysis discussed in Legault, [0054].)


Response to Arguments
Applicant's arguments filed September 8, 2020 have been fully considered and are addressed below.
Regarding the rejection under 35 U.S.C. 101, Applicant’s arguments regarding claim 1 have been fully considered and are persuasive.  The rejection of claims 1-10 under 35 U.S.C. 101 have been withdrawn.  In particular, the feature added to claim 1 of “the dashboard displaying a map enabling the user to verify a geographical location of the beneficiary” shows transformation of a location to a displayed map indicative of integration into a practical application under Step 2A, prong two, of the 2019 PEG.
Regarding the rejection under 35 U.S.C. 101, Applicant’s arguments regarding claims 11 and 21 have been fully considered but they are not persuasive.   Regarding Applicant’s arguments regarding Step 2A, prong one, the Examiner respectfully disagrees.  Electronic funds transfer is clearly a commercial interaction and also a legal interaction as a regulated activity in the US.  Further, the other features of claim 11 and 21 are fundamental economic practices directed to risk mitigation (both claims 11 and 21) and insurance (claim 21).  Regarding the cited examples, these examples are not meant to exclusively limit the definitions of commercial interactions or fundamental economic practices.  
Regarding Applicant’s arguments regarding Step 2A, prong two, integration into a practical application requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  Limitations that are indicative of integration into a practical application include improvements to the functioning of a computer, applying the judicial exception with a particular machine, effecting transformation of a particular article to a different state or thing or applying the judicial exception in some other meaningful was beyond generally linking the use of the judicial exception to a particular technological environment.  It is respectfully submitted that the features cited by the Applicants, collecting, by the one or more processors, trading partner information from ERP system, wherein the one or more processors and the ERP system exchange information utilizing an application programming interface (API), analyzing, by the one or more processors, the one or more mitigation activities to verify the contact information of the beneficiary matches the trading partner information from the ERP system do not fall into one of these categories and instead is adding insignificant extra-solution activity.  Please see MPEP 2106.05(g) regarding adding insignificant extra-solution activity including data gathering and manipulation such as the collection, analysis and display of information.  Regarding the comments concerning improving the functioning of a computer, features directed to improving the functioning of a computer do not appear to be recited.
Regarding Applicant’s arguments regarding Step 2B, Step 2B is directed to whether the claim recites additional elements that amount to an inventive concept (AKA “significantly more”) than the judicial exception.  It is respectfully submitted that the features cited by the Applicants, receiv[ing] data from the user device associated with the one or more mitigation activities after the notification is transmitted, wherein the data comprises at least contact information corresponding to the beneficiary in a data source and the geographic location, automatically access[ing] call records or emails stored on the user device, and compare the received data associated with the one or more mitigation activities with information corresponding to the call records or the emails, wherein comparing comprises analyzing the call records or the emails to determine that the user contacted the beneficiary based on the received data are all well understood, routine and conventional activities as evidenced by the prior art rejections herein, the references listed on the PTO-892 attached to the OA dated 3/17/2020 and the Applicants own IDS dated 4/11/2018.
Regarding the rejections under 35 U.S.C. 103, Applicant’s arguments have been fully considered and the amended claims are addressed in detail above.  Applicant argues Legault and Brudnicki fail to disclose "receiv[ing] data from the user device associated with the one or more mitigation activities after the notification is transmitted, wherein the data comprises at least contact information corresponding to the beneficiary in a data source and the geographic location," "automatically access[ing] call records or emails stored on the user device," and "compar[ing] the received data associated with the one or more mitigation activities with information corresponding to the call records or the emails, wherein comparing comprises analyzing the call records or the emails to determine that the user contacted the beneficiary based on the received data".  The Examiner respectfully disagrees.  Legault, [0024], [0026], [0029], discusses entities 110, 112, 114 connected by network 102 to cyber database 150 containing client data.  Brudnicki, [0063], discusses using a telephone number that is known user and registered in users device which reads on the above noted features under BRI.  The Applicant further argues that displaying a map and offering the incentive of fraud insurance is not discussed in the relied upon references.  Guido has been added to show the previously known feature of displaying a map, and Atef was previously relied on to show transaction insurance.  People have been visualizing geography through the use of maps and offering insurance for centuries.  Turning to the ERP features added to claim 11 and argued in the remarks, it is respectfully submitted that the discussion in Legault, [0024], [0026], [0029], where entities 110, 112, 114 connected by network 102 to cyber database 150 containing client data reads on an identified trading partner in an ERP system under the standard of BRI as the ERP is broadly claimed and barely discussed in the specification.  
Lastly, it is respectfully noted that although the claimed features have been examined in view of the “as a whole” requirement of 35 U.S.C. 103, the subject application is a business method of determining a risk of fraud in an electronic transfer between user devices.  As noted in MPEP 2141 with respect to KSR, the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  In the present case, the universal practices detecting fraud through identity verification, including through information in a user device, in the highly regulated field of electronic fund transfer transfers, and mitigating risk though insurance are all familiar elements.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure includes:
Jakobsson (US 10,277,628) discusses phishing to perform illegitimate transfers, Fig. 6.
Malhotra (US 2017/0364910) discusses mapping nonsensitive aliases such as emails or phone numbers that are known to senders to recipient accounts, [0033].
Guido (US 2016/0300204) discusses a map view of transfer activity, [0144].
Guido (US 2016/0300197) discusses a map view of transfer activity, [0159].
Milne (US 2012/0278201) discusses a map tagging transfer recipients, [0010].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY HARPER whose telephone number is (571)272-5481.  The examiner can normally be reached on M-Th 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571)270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GH/
/SARAH M MONFELDT/Supervisory Patent Examiner, Art Unit 3692